Filed 11/4/15 P. v. Smith CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138815
v.
MICHAEL CURTIS SMITH,                                                (Sonoma County
                                                                     Super. Ct. No. SCR-614880)
         Defendant and Appellant.


         Michael Curtis Smith was arrested for driving under the influence (DUI) (Veh.
Code, § 23152, subds. (a), (b)) shortly after leaving a parking garage. The arresting
officer stopped Smith’s vehicle based on a report of a “drunk driver” from an unidentified
informant. Smith’s motion to suppress evidence resulting from the traffic stop was
denied. The Appellate Division of the Superior Court of Sonoma County affirmed the
ruling, but certified the matter for transfer to this court on its own motion on the
following questions.1 (1) In the context of an anonymous tip of a DUI, what level of
specificity does the second prong of the test articulated in People v. Wells (2006)
38 Cal.4th 1078 (Wells) require to establish reasonable suspicion to detain? Is it
sufficient for the anonymous tipster to simply report, in conclusory terms, that he or she
observed a “drunk driver”? (2) If something more than a conclusory report of a “drunk


         1
         “The appellate division may certify a case for transfer to the Court of Appeal on
its own motion or on a party’s application if it determines that transfer is necessary to
secure uniformity of decision or to settle an important question of law.” (Cal. Rules of
Court, rule 8.1005(a)(1).)


                                                             1
driver” is required under Wells, does the anonymous tipster’s report of a “drunk driver”
coupled with the tipster’s report that the driver has the odor of alcohol satisfy the second
prong of the Wells test? (3) Did Smith’s failure to immediately pull the vehicle over after
the initiation of the traffic stop constitute an objective sign of intoxication which
corroborated the anonymous DUI tip?
       We granted transfer as “necessary to secure uniformity of decision or to settle an
important question of law” (Cal. Rules of Court, rule 8.1005(a)(1)), and directed briefing
on the certified questions.2 In this opinion, we address each of the certified questions and
affirm denial of Smith’s motion to suppress.
                   I.     FACTUAL AND PROCEDURAL BACKGROUND3
       On January 26, 2012, at about 6:25 p.m., Santa Rosa Police Officer James Harris
was dispatched to a downtown parking garage regarding a report of a possible drunk
driver. Harris was given a description of the suspect vehicle (a silver Nissan pickup
truck), the vehicle’s license number, and “information that was given to the dispatcher
about why the [reporting] person thought [the driver] was intoxicated.”4 Harris was told
that the vehicle was currently at the parking garage exit. Follow-up information from the

       2
         Issues with Smith’s retained appellate counsel have unfortunately substantially
delayed resolution of this matter. The appeal was dismissed in November 2013, due to
his counsel’s failure to timely file an opening brief. A second motion to recall the
remittitur was granted, and the appeal was reinstated in September 2014. Subsequently,
the United States Supreme Court addressed the issue before us. (Navarette v. California
(2014) 572 U.S. ___ [134 S.Ct. 1683] (Navarette) [affirming a nonpublished decision by
this court applying Wells].)
       3
         We rely on the electronically recorded hearing on Smith’s motion to suppress.
(Gov. Code, § 69957.) The hearing transcript provided to the appellate division and this
court fails to comply with the requirements of the California Rules of Court, rules
2.952(g), 2.952(h), and 8.868(b). We therefore ordered that the original recording, or a
copy thereof, be provided to this court. (Cal. Rules of Court, rule 8.868(c).)
       4
         The information was received by Harris both orally from the dispatcher, and
through a mobile data computer in his police vehicle. The recorded event chronology
was marked for identification as People’s Exhibit 1 and admitted into evidence “for the
limited purpose of this officer’s steps in the investigation of this case, and for no other
reason.” People’s Exhibit 1 is not in the record before us.


                                               2
dispatcher included a description of the driver, and the caller’s report that he smelled an
odor of alcohol. Harris also was informed that the reporting person, identified as “Joe,”
was “trying to help the subject with his parking ticket” and delay him from leaving.
       Harris arrived at the location and saw a vehicle matching the reported description
and license plate number travelling eastbound on Third Street. Harris attempted to stop
the vehicle as a “matter of public safety” and activated his emergency lights. When
Harris briefly activated his siren, the driver pointed over the top of the vehicle as if to
indicate he was pulling over. Although there was space at the curb to pull over, the
driver made a right turn, drove for another block and through another intersection, before
he stopped. When Harris contacted the driver (Smith), he observed that Smith matched
the description given by the dispatcher. Harris also smelled a strong odor of alcohol on
Smith’s breath and observed that Smith’s eyes were watery and glassy. Other than
Smith’s initial failure to respond to the emergency lights and siren, Harris did not observe
any Vehicle Code violations before he initiated the traffic stop.
       Smith was charged by complaint with violations of subdivisions (a) and (b) of
Vehicle Code section 23152. The complaint also alleged two prior DUI convictions.
Pursuant to Penal Code section 1538.5, Smith filed a motion to suppress the blood
alcohol evidence obtained following his arrest and Harris’s observations. The motion
was heard on May 30, 2012. Harris was the sole witness and testified to the facts set
forth above. Smith’s motion was denied. As note ante, a timely appeal was filed with
the Appellate Division of the Superior Court of Sonoma County, which concurrently
affirmed the order denying the suppression motion and certified the matter to this court
on May 24, 2013.
                                     II.    DISCUSSION
       “ ‘General standards of appellate review apply to appeals . . . transferred for
decision to the Courts of Appeal.’ ” (City of Chino v. Jackson (2002) 97 Cal.App.4th
377, 382.) When reviewing a ruling on a motion to suppress under Penal Code
section 1538.5, we defer to factual determinations supported by substantial evidence, “but
exercise our independent judgment in determining whether, on such facts, the challenged


                                               3
search was reasonable under the Fourth Amendment.” (People v. Shafrir (2010)
183 Cal.App.4th 1238, 1244–1245.) The sole issue presented here is whether Harris had
sufficient basis to initiate a traffic stop of Smith’s vehicle, based on all facts known to
him at the time of the detention. We conclude that he did.
A.     Wells
       In Wells, supra, 38 Cal.4th 1078, our Supreme Court reiterated the well-
established reasonable suspicion standard for investigative stops by law enforcement
officers: “[A]n officer may stop and detain a motorist on reasonable suspicion that the
driver has violated the law. [Citations.] The guiding principle in determining the
propriety of an investigatory detention is ‘the reasonableness in all the circumstances of
the particular governmental invasion of a citizen’s personal security.’ . . . [¶] Reasonable
suspicion is a lesser standard than probable cause, and can arise from less reliable
information than required for probable cause, including an anonymous tip. [Citation.]
But to be reasonable, the officer’s suspicion must be supported by some specific,
articulable facts that are ‘reasonably “consistent with criminal activity.” ’ ” (Id. at
pp. 1082–1083.)
       The Wells court explained that citizen tips by victims or eyewitnesses generally
are sufficient alone to supply reasonable suspicion, “especially if the circumstances are
deemed exigent by reason of possible reckless driving or similar threats to public safety.
(Lowry v. Gutierrez (2005) 129 Cal.App.4th 926 [phoned-in tip of erratic driving];
People v. Rios (1983) 140 Cal.App.3d 616 [car illegally parked and traffic hazard];
People v. Superior Court (Meyer) (1981) 118 Cal.App.3d 579 [reckless driving, driver
pointing gun].” (Wells, supra, 38 Cal.4th at p. 1083; see People v. Smith (1976)
17 Cal.3d 845, 850–851 [police may reasonably rely on citizen-informant tips].)
Nevertheless, special concerns arise when such a tip comes from an anonymous source.5


       5
        The record indicates the information provided to Harris by the police dispatcher
was not truly from an “anonymous” source. However, other than the name “Joe,”
information indentifying the caller was not provided to Harris prior to the traffic stop.
The court below declined to consider the “collective knowledge” of the Santa Rosa

                                              4
As earlier explained by the United States Supreme Court, “Unlike a tip from a known
informant whose reputation can be assessed and who can be held responsible if her
allegations turn out to be fabricated [citation], ‘an anonymous tip alone seldom
demonstrates the informant’s basis of knowledge or veracity’ [citation].” (Florida v. J. L.
(2000) 529 U.S. 266, 270.) To establish reasonable suspicion in an anonymous victim or
eyewitness tip case, the tip must exhibit sufficient indicia of reliability, be “suitably
corroborated” (id. at p. 270), and be “reliable in its assertion of illegality, not just in its
tendency to identify a determinate person” (id. at p. 272). However, the J. L. court held
open the possibility that “circumstances under which the danger alleged in an anonymous
tip might be so great as to justify a search even without a showing of reliability,” such as
a report of a person carrying a bomb. (Id. at pp. 273–274.)
       The California Supreme Court held that the danger exception postulated in Florida
v. J. L., supra, 529 U.S. at pages 273–274, applies when an anonymous tipster
contemporaneously reports drunken or erratic driving on a public roadway and officers
are able to corroborate significant innocent details of the tip, such as detailed descriptions
of the vehicle and its location. (Wells, supra, 38 Cal.4th at pp. 1080–1081, 1087–1088;
People v. Dolly (2007) 40 Cal.4th 458, 464.) In Wells, a California Highway Patrol
officer received a dispatch report of a “possibly intoxicated driver ‘weaving all over the
roadway’ ” in “a 1980’s model blue van traveling north on Highway 99 at Airport Drive.”
(Wells, at p. 1081.) The officer was about three to four miles north of Airport Drive and


Police Department and treated the caller as an anonymous source. (See People v.
Ramirez (1997) 59 Cal.App.4th 1548, 1552–1558 [probable cause or reasonable
suspicion may be established by collective information known to involved officers even
if not all of that information is conveyed to the arresting or detaining officer(s)].) While
we need not reach the propriety of this ruling, we note that our Supreme Court recently
reaffirmed that “[a]n officer may arrest or detain a suspect ‘based on information
received through “official channels,” ’ ” and that “[i]f a 911 call ‘has sufficient indicia of
reliability . . . a dispatcher may alert other officers by radio, who may then rely on the
report, [citation], even though they cannot vouch for it.’ ” (People v. Brown (2015)
61 Cal.4th 968,at p. 983.) For purposes of our analysis here, however, we presume that
the information source was not expressly identified.


                                                5
saw a blue van driving north on the highway about two to three minutes after receiving
the dispatch. Without observing any erratic driving or other illegal activity, the officer
pulled the car over for an investigative stop. The Wells court held that reasonable
suspicion supported the stop. (Id. at pp. 1081–1082.) First, circumstantial evidence
supported the inference that the tipster was an eyewitness (id. at p. 1088), a fact that itself
enhanced the reliability of the tip: “doubts regarding the tipster’s reliability and sincerity
are significantly reduced in the setting of a phoned-in report regarding a
contemporaneous event of reckless driving presumably viewed by the caller. Instances of
harassment presumably would be quite rare.” (Id. at p. 1087.) Second, the officer
confirmed detailed identifying information in the tip before pulling the vehicle over, thus
further enhancing the reliability of the tip. (Id. at p. 1088.) Finally, the report of a
reckless driver poses a “grave and immediate risk to the public.” (Id. at p. 1087.)
       U.S. v. Wheat (8th Cir. 2001) 278 F.3d 722 was found to be particularly persuasive
by Wells court. (Wells, supra, 38 Cal.4th at pp. 1084–1088.) In Wheat, the tipster
reported that a vehicle was “passing on the wrong side of the road, cutting off other cars,
and otherwise being driven as if by a ‘complete maniac.’ ” (Wheat, at p. 724.)
Reasonable suspicion was found by the reviewing court to have been established by the
totality of the following circumstances: “An anonymous caller provided an extensive
description of a vehicle that, based on his contemporaneous eyewitness observations, he
believed was being operated dangerously, and cited specific examples of moving
violations. When [the police officer] caught up with the vehicle minutes later while it
was stopped at an intersection, he corroborated all its innocent details, confirming that it
was the one identified by the tipster. Within seconds after the vehicle resumed motion,
[the officer] effected an immediate investigatory stop, rather than allow it to proceed and
potentially endanger other vehicles.” (Id. at p. 737, italics added.)
B.     Navarette
       In Navarette, a California Highway Patrol officer stopped a pickup truck occupied
by the defendants because it matched the description of a vehicle that a 911 caller had
recently reported as having run her off the road. (Navarette, supra, 572 U.S. at pp. ___


                                               6
[134 S.Ct. at pp. 1686–1687].) Officers smelled marijuana as they approached the truck,
searched the truck’s bed, found 30 pounds of marijuana, and arrested the defendants. (Id.
at p. ___ [134 S.Ct. at p. 1687].) The Supreme Court found that the caller’s report to
police bore adequate indicia of reliability to permit the officer to credit the caller’s
account, and to initiate an investigatory traffic stop. Factors supporting reliability of the
information included the caller’s claim of eyewitness knowledge of the allegedly
dangerous driving, the contemporaneous nature of the report, and the caller’s use of the
911 emergency system to make the report. (Id. at pp. ___ [134 S.Ct. at pp. 1688–1690].)
       We find the same indicia of reliability present here. The caller gave a specific
description of the vehicle, including the license number, and stated that he believed the
driver to be intoxicated. The caller advised the police dispatcher that he had direct
contact with the suspect, “trying to help the subject with his parking ticket,” and smelled
an odor of alcohol. “ ‘[An informant’s] explicit and detailed description of alleged
wrongdoing, along with a statement that the event was observed firsthand, entitles his tip
to greater weight than might otherwise be the case.’ ” (Navarette, supra, 572 U.S. at
p. ___ [134 S.Ct. at p. 1689].) The report was contemporaneous. Harris was told that the
suspect was then attempting to leave the parking garage, and that the caller was trying to
delay him from leaving. As Harris arrived at the parking garage, he observed the
described vehicle driving away. “That sort of contemporaneous report has long been
treated as especially reliable. In evidence law, we generally credit the proposition that
statements about an event and made soon after perceiving that event are especially
trustworthy because ‘substantial contemporaneity of event and statement negate the
likelihood of deliberate or conscious misrepresentation.’ ” (Ibid., citing Advisory Com.,
note foll. Fed. Rules Evid., rule 803(1), 28 U.S.C.A. p. 371 [describing rationale for
“present sense impression” exception to hearsay rule].) Finally, the caller utilized a
police department emergency reporting system.6 The Navarette court found use of the

       6
        Unlike Navarette, the record here does not expressly indicate that the caller used
the “911” emergency system to call police. The record does confirm, however, that the
call was contemporaneously recorded and the recording was preserved.


                                               7
911 emergency system for reporting to provide another indicator of veracity because the
system has features that “allow for identifying and tracing callers, and thus provide some
safeguards against making false reports with immunity.” (Navarette, at p. ___ [134 S.Ct.
at p. 1689].) The court observed that such calls can be recorded, providing victims with
an opportunity to identify a false tipster’s voice and subject him to prosecution. (Id. at p.
1690 [noting several California statutes making false reports a criminal offense].) “[A]
reasonable officer could conclude that a false tipster would think twice before using such
a system.” (Ibid.)7
C.     Reasonable Suspicion for the Traffic Stop of Smith’s Vehicle
       “The Fourth Amendment permits brief investigative stops . . . when a law
enforcement officer has ‘a particularized and objective basis for suspecting the particular
person stopped of criminal activity.’ [Citations.] The ‘reasonable suspicion’ necessary to
justify such a stop ‘is dependent upon both the content of information possessed by police
and its degree of reliability.’ [Citation.] The standard takes into account ‘the totality of
the circumstances—the whole picture.’ [Citation.] Although a mere ‘ “hunch” ’ does not
create reasonable suspicion [citation], the level of suspicion the standard requires is
‘considerably less than proof of wrongdoing by a preponderance of the evidence,’ and
‘obviously less’ than is necessary for probable cause [citation].” (Navarette, supra,
572 U.S. at p. ___ [134 S.Ct. at p. 1687]; see Wells, supra, 38 Cal.4th at p. 1083.)
       Harris received reliable information from an apparent eyewitness that an
intoxicated driver was exiting a parking garage onto urban streets in the early evening
hours. Harris observed the described vehicle, within a matter of moments of the report,
driving away from the garage. Moreover, when Harris activated his emergency lights
and siren, Smith failed to immediately pull over, despite acknowledging Harris’s
presence and despite opportunities to do so. While Harris did not himself observe erratic

       7
         In a case involving an identified citizen informant, our own Supreme Court
recently found the Navarette factors (caller’s assertion of personal knowledge,
contemporaneous reporting, use of the 911 emergency reporting system) to be significant
indicia of reliability. (People v. Brown, supra, 61 Cal.4th at pp. 980–983.)


                                              8
driving, he was not required to allow the driver to first engage in demonstrably dangerous
behavior in his presence before investigating. (Navarette, supra, 572 U.S. at pp. ___
[134 S.Ct. at pp. 1691–1692].) Harris was not required to make the “ ‘stark choice’ ” of
either stopping the vehicle immediately and ascertaining whether the driver was indeed
operating under the influence of alcohol or following and observing the vehicle “and run
the risk the suspect will veer into oncoming traffic, run a red light, strike a pedestrian or
otherwise cause a sudden and devastating accident.” (Lowry v. Gutierrez (2005)
129 Cal.App.4th 926, 939.)
       All that is required to justify an investigatory traffic detention is that “ ‘on an
objective basis, the stop “not be unreasonable under the circumstances.” ’ ” (People v.
Suff (2014) 58 Cal.4th 1013, 1054; Wells, supra, 38 Cal.4th at p. 1083 [“[t]he guiding
principle in determining the propriety of an investigatory detention is ‘the reasonableness
in all the circumstances of the particular governmental invasion of a citizen’s personal
security’ ”].) The circumstances here more than justified “a brief interference with the
privilege of driving on the public roadways for purposes of conversing with a driver
suspected of abusing that privilege, during which the officer also uses his senses to detect
whether that person might be intoxicated. What is being interfered with is a privilege not
a right; the initial interference is minimal—a brief stop and not a ‘frisk’ or a search. . . .”
(Lowry v. Gutierrez, supra, 129 Cal.App.4th at p. 942.)
       Under the totality of the circumstances, Harris had a reasonable suspicion that the
driver of the reported vehicle might be under the influence of alcohol, thereby presenting
a immediate danger to pedestrians and other motorists around him. That made it
reasonable under the circumstances for Harris to execute a brief traffic stop to either
confirm or dispel that suspicion. The officer would have been derelict in his duties if he
had not.
                                     III.   DISPOSITION
       We affirm the trial court order denying the motion to suppress evidence.




                                               9
                                 _________________________
                                 BRUINIERS, J.


WE CONCUR:


_________________________
JONES, P. J.


_________________________
SIMONS, J.




A138815


                            10